IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT
                     ______________________________

                                No. 96-50314
                             (Summary Calendar)
                       ______________________________


FRANKLIN RAMPERSAD
                                                     Plaintiff-Appellant


                                      versus


SHEILA E. WIDNALL,
Secretary Air Force,
Department of the Air Force,

                                                     Defendant-Appellee.

     _______________________________________________________

           Appeal From the United States District Court
     for the Western District of Texas, San Antonio Division
                          (SA-95-CV-506)
     _______________________________________________________

                                October 9, 1996


Before HIGGINBOTHAM, WIENER and BENAVIDES, Circuit Judges.

PER CURIAM:*

     This is an appeal from the district court’s grant of summary

judgment    in   favor     of   Defendant-Appellee          Sheila    E.   Widnall,

Secretary   of   the     Department    of   the     Air   Force,     on   Plaintiff-

Appellant    Franklin      Rampersad’s      Title     VII    discrimination     and

retaliation claims.         Rampersad asserts that the district court


     *
       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
erred in determining that insufficient summary judgment evidence

exists to create a genuine issue of material fact as to whether the

Air Force’s articulated non-discriminatory and non-retaliatory

reasons for his firing, i.e., his repeated acts of misconduct,

including unauthorized absence, insolence, misrepresentation and

insubordination, were pretextual.

     In conducting our de novo review, we carefully evaluated the

record on appeal, the arguments of counsel for both parties as set

forth in their respective briefs to this court, and the applicable

law, and we have come to the same conclusions as did the district

court in its   well-reasoned opinion.   We therefore affirm in all

respects the district court’s grant of summary judgment for the

reasons expressed in that opinion.

AFFIRMED.




                                2